J-S75043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.B., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: M.J.A.G., MOTHER                :      No. 1135 WDA 2017

                      Appeal from the Decree June 28, 2017
                  in the Court of Common Pleas of Blair County,
                       Orphans’ Court at No(s): 2017 AD 8

BEFORE: SHOGAN, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED JANUARY 26, 2018

        M.J.A.G. (“Mother”) appeals from the Decree terminating her parental

rights to her son, J.B. (“Child”). We affirm.

        Child was born to Mother and Father1 on June 21, 2015.        Father’s

daughter from a different relationship, A., also lived with the couple. A. was

removed from the home after she had suffered an untreated cigarette burn

from Father.     During an investigation by Blair County Children, Youth and

Families (“CYF”), it was discovered that Child had a fungal infection in his

diaper area and pneumonia, both of which were untreated. The conditions

in the home were poor, with roaches, bed bugs and lice being found. Child

also was removed from the home.



____________________________________________


1Father, whose parental rights also were terminated, is not a party in these
proceedings.
J-S75043-17


       CYF first placed A. and Child (“the children”) with Father’s half-

brother, D.H., but the children were later moved to the home of the McG’s.2

Initially, the permanency goal for Child was reunification.          Mother was

identified as needing assistance with housing, mental health, drug and

alcohol treatment and relationship issues.

       On March 22, 2017, CYF filed a Petition to terminate Mother’s parental

rights, and to change Child’s permanency goal from reunification to

adoption.    On May 28, 2017, in addition to considering CYF’s Petition, the

orphans’ court conducted a combined 12-month and 15-month review

hearing. The orphans’ court summarized what next occurred as follows:

       At the combined 12-month and 15-month Permanency Review
       on May 28, 2017, [the orphans’ court] received testimony that
       Mother had not established housing and[,] in fact[,] had changed
       her housing as she moved in and out of relationships with
       various men. Mother had terminated her mental health care
       from Primary Health Network to co-occurring services at the
       Home Nursing Agency.        Chrystal Price[,] of Home Nursing
       Agency[,] testified that Mother’s poor attendance resulted in her
       termination from the co-occurring and relationship skills group
       (which [Mother] started in December 2016), and her individual
       counseling attendance was at 60%. Mother had almost perfect
       attendance with reunification service visits with [Child], circles of
       security and a safety class. However, the reunification worker,
       Krista Gorman [(“Gorman”)], testified that despite their
       numerous discussions to problem solve, [and] Mother’s
       attendance at Mental Health and Drug and Alcohol, Mother could
       not balance her treatment and work responsibilities. [Gorman]
       testified that Mother’s moods and capacities fluctuated with the
       ups and downs of her various male relationships[,] which
____________________________________________


2Later, A. was found not to be dependent, and moved to Williamsport with
her mother.



                                           -2-
J-S75043-17


      changed frequently. [] Gorman also testified that Mother had
      stopped taking her medications as prescribed and even failed to
      fill [the prescriptions]. Mother continued to utilize marijuana to
      self-medicate[,] and could not establish enough Mental Health
      Treatment to stop the cycle. [] Gorman testified that Mother
      struggles to take responsibility for her decisions and actions and
      prefers to see herself as a victim of others and/or
      circumstances[,] so any change in behavior is not possible or
      necessary with that perspective. Although Mother has better
      personal stability when in a male relationship, the relationship is
      not sustained and the cycle repeats itself. Mother does not have
      the ability (or willingness) to see how that change and chaos
      would affect the well-being and permanency of [Child], as a
      young developing child.

Orphans’ Court Opinion, 8/25/17, at 4-5.     Additionally, the orphans’ court

found that Mother had not attended any of Child’s doctor visits, and had not

called regularly. Id.

      After that hearing, the orphans’ court changed Child’s permanency

goal to adoption. On June 28, 2017, the orphans’ court conducted a hearing

on CYF’s termination Petition.    Following the hearing, the orphans’ court

terminated Mother’s parental rights to Child pursuant to 23 Pa.C.S.A.

§ 2511(a)(2), (8), and (b).    Mother filed a timely Notice of Appeal and a

Concise Statement of matters complained of on appeal.

      Mother presents the following claims for our review:

      I.    Whether the [orphans’] court erred and/or abused its
            discretion when it found clear and convincing evidence
            existed to terminate [Mother’s] parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2)?

      II.   Whether the [orphans’] court erred and/or abused its
            discretion when it found clear and convincing evidence
            existed to terminate [Mother’s] parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(8)?

                                     -3-
J-S75043-17



      III.   Whether the [orphans’] court erred and/or abused its
             discretion when it found clear and convincing evidence
             existed to terminate [Mother’s] parental rights pursuant to
             23 Pa.C.S.A. § 2511(b)?

Brief for Appellant at 4.

      We begin with our standard of review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the [orphans’] court if they are
      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the [orphans’] court
      made an error of law or abused its discretion. A decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      The [orphans’] court’s decision, however, should not be reversed
      merely because the record would support a different result. We
      have previously emphasized our deference to [orphans’] courts
      that often have first-hand observations of the parties spanning
      multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds      for    termination   delineated   in    [subsection]
      2511(a). Only if the court determines that the parent’s conduct
      warrants termination of his or her parental rights does the court
      engage in the second part of the analysis pursuant to
      [subsection] 2511(b): determination of the needs and welfare of
      the child under the standard of best interests of the child. One
      major aspect of the needs and welfare analysis concerns the

                                     -4-
J-S75043-17


      nature and status of the emotional bond between parent and
      child, with close attention paid to the effect on the child of
      permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007).

      Relevant to our review, 23 Pa.C.S.A. § 2511 provides, in pertinent

part, as follows:

      (a) General rule. — The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                  *         *   *

          (2) The repeated and continued incapacity, abuse, neglect or
          refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary for
          his physical or mental well-being and the conditions and
          causes of the incapacity, abuse, neglect or refusal cannot or
          will not be remedied by the parent.

                                  *     *       *

      (b) Other considerations. — The court in terminating the
      rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent….

23 Pa.C.S.A. § 2511(a)(2), (b).

      Mother first argues that the orphans’ court improperly terminated her

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2). Brief for Appellant at

12.   According to Mother, Child originally was removed from her care

because he was suffering from severe diaper rash and pneumonia, and

therefore, he was ‘without essential parental care.’” Id. Mother asserts that

                                      -5-
J-S75043-17


there is no support in the record that Child lacked parental care, because

she had taken Child to “several check-ups and vaccine appointments prior to

his removal.”   Id.   Mother directs our attention to evidence that she had

scheduled and taken Child to appointments for a respiratory infection, and

that one appointment was within a week of Child’s removal from her care.

Id.   Mother additionally argues that Child’s diaper rash was caused by an

allergic reaction to diapers used by her brother-in-law and his wife, while

Child was in their care.    Id. at 13.     Mother contends that she had the

appropriate diapers at her house. Id. According to Mother, the conditions

that led to Child’s removal from her care do not “continue to exist,” as she

had been doing everything possible to alleviate these conditions prior to

Child’s removal.   Id.   Further, Mother states that she has been prevented

from fully resolving her housing and employment situation because of the

pending criminal charges against Father. Id.

      In its Opinion, the orphans’ court addressed Mother’s claim as follows:

      [T]he testimony establishes by clear and convincing evidence
      that [M]other has not cared for [Child] since he was
      approximately 6[] months old[,] and he is now over 2[] years of
      age. In over 15 months, [Mother] has not stabilized her living
      conditions or built parenting capacities that can provide safety
      for [Child] She continues to struggle with her mental health[,]
      which leads to self-medication, broken relationships and a sense
      of victimization[,] rather than hope for change and
      responsibility. The record supports the conclusion that [M]other
      has not progressed in her capacity or ability to provide safe[,]
      essential parental care[,] as she struggles mightily to take care
      of her own needs, even 15 months after [Child’s] removal.
      Despite the best efforts of reunification, mental health and drug
      and alcohol providers, Mother has not stabilized enough in her

                                     -6-
J-S75043-17


      mental health to improve her life conditions. As [the court]
      noted at the end of the goal change hearing, it is tragic and sad;
      however, the reality of the situation requires permanent forward
      movement for [Child’s] well-being and benefit.

Orphans’ Court Opinion, 8/25/17, at 7.     The Orphans’ Court’s findings are

supported in the record, and we discern no abuse of discretion with regard

to its findings and conclusions.    We therefore affirm on the basis of the

reasoning set forth in the Orphans’ Court’s Opinion, as set forth above. See

id. We additionally note the following.

      Mother’s claim that Child was removed from her care based upon his

diaper rash and pneumonia diagnosis is belied by the record.           At the

termination hearing, CYF casework supervisor Diane Litzinger (“Litzinger”)

testified that in addition to Child’s diaper rash and pneumonia, “the

conditions in the home were very poor and there was too little to no

furniture. The family had no diapers, [and] very limited food. It was later

discovered that they also had … bedbugs and roaches ….” N.T., 6/28/17, at

16. According to Litzinger, “I think the parenting skills we were concerned

about [were] the lack of food, [] no diapers[,] and [Child] not being taken to

the doctor for the pneumonia or the fungal infection, the fungal issue within

his diaper area.”   Id. at 21.     Litzinger testified that “[t]here was some

follow-through” by Mother of the recommendations in her family service

plan, but no actual completion of the recommendations.        Id. at 25.   In

addition, there were several positive drug test results. Id. Mother had not

successfully completed her mental health treatment.      Id. at 26.   Further,

                                     -7-
J-S75043-17


Mother was not consistently taking her medications, and “follow-through has

not been good.” Id.

       Thus, the record supports the findings of the orphans’ court, and its

legal conclusions are sound.         See Orphans’ Court Opinion, 8/25/17, at 7.

Accordingly, we cannot grant Mother relief on this claim.

       In her Statement of Issues, Mother also challenges the termination of

her parental rights pursuant to 25 Pa.C.S.A. § 2511(a)(8) and (b). Brief for

Appellant at 4.      However, Mother does not address these claims in the

Argument section of her brief. Rather, Mother argues that termination is not

warranted because she was not responsible for any abuse, and CYF did very

little to help Mother resolve the criminal charges against her.      Id. at 14.

Mother asserts the criminal charges were not resolved until after the

termination proceedings. Id. at 15. Mother argues that any setbacks in her

obtaining independent housing or stable employment were not her fault. Id.

       As set forth above, we agree with the determination of the orphans’

court that CYF had established, by clear and convincing evidence, that

termination was appropriate pursuant to 25 Pa.C.S.A. § 2511(a)(2).3

Regarding subsection (b), we observe that


____________________________________________


3 We note that we need only agree with the orphans’ court’s decision as to
one subsection of 23 Pa.C.S.A. § 2511(a) and subsection (b) in order to
affirm the termination of parental rights. In re B.L.W., 843 A.2d 380, 384
(Pa. Super. 2004) (en banc).



                                           -8-
J-S75043-17


      [s]ection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, [s]ection 2511(b) does not explicitly require a
      bonding analysis and the term “bond” is not defined in the
      Adoption Act. Case law, however, provides that analysis of the
      emotional bond, if any, between parent and child is a factor to
      be considered as part of our analysis.           While a parent’s
      emotional bond with his or her child is a major aspect of the
      subsection 2511(b) best-interest analysis, it is nonetheless only
      one of many factors to be considered by the court when
      determining what is in the best interest of the child.

        [I]n addition to a bond examination, the trial court can
        equally emphasize the safety needs of the child, and should
        also consider the intangibles, such as the love, comfort,
        security, and stability the child might have with the foster
        parent. Additionally, this Court stated that the trial court
        should consider the importance of continuity of relationships
        and whether any existing parent-child bond can be severed
        without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Regarding subsection (b), the orphans’ court stated the following:

      [The orphans’ court] heard testimony from [] Gorman that
      [Child] enjoyed his visits with his Mother for the 2-hour sessions
      she maintained.      [Gorman] also testified that Mother had
      appropriate interaction with [Child] and they shared a bond.
      However, [Gorman] indicated [that] she would not recommend
      unsupervised contact[,] even after 15 months[,] since Mother
      could not “keep up” with [Child’s] level of activity to provide
      basic safety. Mother’s chaotic living and untreated mental health
      would most certainly create unhealthy influences and living
      conditions for [Child]. For the large majority [] of his life, [Child]
      has lived with the [McG’s], an adoptive resource, and he has met
      all developmental targets and[,] at times, ahead of schedule. He
      has bonded with the [McG’s] and they have openly welcomed
      Mother’s involvement and investment of time as Mother has

                                      -9-
J-S75043-17


      indicated.   This has provided [Child] with the biological
      connection which he needs[,] and the safety and protection of a
      healthy home meeting his developmental, physical and
      emotional needs….

Orphans’ Court Opinion, 8/25/17, at 7-8. Consequently, the orphans’ court

found that it was in Child’s best interests to terminate Mother’s parental

rights. See id. The clear and convincing evidence of record supports the

orphans’ court’s findings, and its legal conclusions are sound. We therefore

affirm the orphans’ court’s termination of Mother’s parental rights pursuant

to subsection (b).

      For the above-stated reasons, we affirm the Decree of the orphans’

court, which terminated Mother’s parental rights as to Child. We additionally

grant the Application to withdraw the appearance of Gary A. Daldwell,

Esquire, as guardian ad litem for Child.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/26/2018




                                    - 10 -